Name: Council Regulation (EEC) No 1554/85 of 4 June 1985 on the conclusion of the Agreement between the European Economic Community and the Government of the Republic of Seychelles on fishing off Seychelles
 Type: Regulation
 Subject Matter: fisheries;  Africa;  European construction;  international law
 Date Published: nan

 8.6.1985 EN Official Journal of the European Communities L 149/1 COUNCIL REGULATION (EEC) No 1554/85 of 4 June 1985 on the conclusion of the Agreement between the European Economic Community and the Government of the Republic of Seychelles on fishing off Seychelles THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas it is in the Community's interests to approve the Agreement between the European Economic Community and the Government of the Republic of Seychelles on fishing off Seychelles, signed in Brussels on 23 May 1985, HAS ADOPTED THIS REGULATION: Article 1 The Agreement between the European Economic Community and the Government of the Republic of Seychelles on fishing off Seychelles is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council shall give the notification provided for in Article 14 of the Agreement (2). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 4 June 1985. For the Council The President L. GRANELLI (1) OJ No C 172, 2. 7. 1984, p. 144. (2) The date of the entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council. AGREEMENT between the European Economic Community and the Government of the Republic of Seychelles on fishing off Seychelles THE EUROPEAN ECONOMIC COMMUNITY, hereinafter referred to as the Community, and THE GOVERNMENT OF THE REPUBLIC OF SEYCHELLES, hereinafter referred to as Seychelles, CONSIDERING the spirit of cooperation resulting from the ACP-EEC Convention and the good cooperation relations which exist between the Community and Seychelles; CONSIDERING the wish of the Government of Seychelles to promote the rational exploitation of its fishery resources by means of intensified cooperation; RECALLING that, in particular in respect of sea fishing, Seychelles exercises its sovereignty or jurisdiction over a zone extending up to 200 nautical miles from its coast, TAKING INTO ACCOUNT the work of the Third United Nations Conference on the Law of the Sea; DETERMINED to conduct their relations in a spirit of mutual trust and respect for each other's interest in the sphere of sea fishing; DESIROUS of establishing the terms and conditions governing activities of common interest to both parties, HAVE AGREED AS FOLLOWS: Article 1 The purpose of this Agreement is to establish the principles and rules which will in future govern, in all respects, the fishing activities of vessels flying the flags of Member States of the Community, hereinafter referred to as Community vessels, in the waters over which the Seychelles has sovereignty or jurisdiction in respect of fisheries, hereinafter referred to as Seychelles fishing zone. Article 2 The Government of Seychelles shall permit fishing by Community vessels in the Seychelles fishing zone in accordance with this Agreement. Article 3 1. The Community undertakes to take all appropriate steps to ensure that its vessels observe the provisions of this Agreement and the rules governing fishing in the Seychelles fishing zone. 2. The authorities of Seychelles shall notify the Commission of the European Communities of any proposed change to the said rules. Article 4 1. Fishing activities in the Seychelles fishing zone may be carried out by Community vessels only if so authorized by the authorities of Seychelles at the Community's request. 2. The issue of a licence shall be subject to payment of the fees due by the shipowners concerned. 3. The amount of the fee and the methods of payment shall be as specified in the Annex. Article 5 The Parties undertake to coordinate action, either directly or within international organizations, to ensure the management and conservation of the living resources in the Indian Ocean, and particularly in respect of highly migratory species, and to facilitate the relevant scientific research. Article 6 In return for the fishing opportunities accorded under Article 2, the Community shall participate, in accordance with the conditions and arrangements stipulated in the Protocol attached to this Agreement, in the execution of projects connected with the development of fisheries in Seychelles, without prejudice to the financing for which Seychelles is eligible under the ACP-EEC Convention. Article 7 The Parties agree to enter into consultations in the event of a dispute concerning the interpretation or application of this Agreement. Article 8 A Joint Committee is hereby set up to ensure that this Agreement is applied correctly. The Committee shall meet, at the request of either Contracting Party, alternately in Seychelles and in the Community. Article 9 Nothing in this Agreement shall affect or prejudice in any manner the view of either Party with respect to any matter relating to the Law of the Sea. Article 10 This Agreement shall apply, on the one hand, to the territories in which the Treaty establishing the European Economic Community is applied and under the conditions laid down in that Treaty and, on the other hand, to the territory of the Republic of Seychelles. Article 11 The Annex and the Protocol form an integral part of this Agreement and, unless otherwise specified, a referrence to this Agreement shall constitute a reference to them. Article 12 Should the authorities of Seychelles decide, as a result of developments in the state of stocks, to take conservation measures which affect the activities of Community vessels, consultations shall be held between the Parties in order to adapt the Annex and the Protocol referred to in Article 4 and Article 6 respectively of this Agreement. Article 13 The Agreement shall be concluded for an initial period of three years from the date of its entry into force. Unless one of the Parties ends it by giving notice to that effect six months before the date of expiry of the three-year period, it shall remain in force for further periods of two years unless denounced by notice given at least three months before the date of expiry of each such two-year period. In that event the Contracting Parties shall enter into negotiations to determine by common agreement what amendments or additions to the Annex or Protocol are required. Article 14 This Agreement shall enter into force on the date on which the Parties notify each other of the completion of the procedures necessary for this purpose. Article 15 This Agreement, drawn up in duplicate in the Danish, Dutch, English, French, Greek, German and Italian languages, each of these texts being equally authentic, shall be deposited in the archives of the General Secretariat of the Council of the European Communities, which shall transmit a certified copy to each of the Contracting Parties. UdfÃ ¦rdiget i Bruxelles, den treogtyvende maj nitten hundrede og femogfirs. Geschehen zu BrÃ ¼ssel am dreiundzwanzigsten Mai neunzehnhundertfÃ ¼nfundachtzig. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ Ã Ã Ã µÃ ¹Ã  Ã Ã ±Ã Ã ¿Ã Ã Ã ¯Ã »Ã ¹Ã ± Ã µÃ ½Ã ½Ã ¹Ã ±Ã ºÃ Ã Ã ¹Ã ± Ã ¿Ã ³Ã ´Ã Ã ½Ã Ã ± ÃÃ ­Ã ½Ã Ã µ. Done at Brussels on the twenty-third day of May in the year one thousand nine hundred and eighty-five. Fait Ã Bruxelles, le vingt-trois mai mil neuf cent quatre-vingt-cinq. Fatto a Bruxelles, addÃ ¬ ventitrÃ © maggio millenovecentottantacinque. Gedaan te Brussel, de drieÃ «ntwintigste mei negentienhonderd vijfentachtig. For Det europÃ ¦iske Ã ¸konomiske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Wirtschaftsgemeinschaft Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Economic Community Pour la CommunautÃ © Ã ©conomique europÃ ©enne Per la ComunitÃ economica europea Voor de Europese Economische Gemeenschap For republikken Seychellernes regering FÃ ¼r die Regierung der Republik Seschellen Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã ºÃ Ã ²Ã ­Ã Ã ½Ã ·Ã Ã · Ã Ã ·Ã  Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ±Ã  Ã Ã Ã ½ Ã £Ã µÃ Ã Ã µÃ »Ã »Ã Ã ½ For the Government of the Republic of Seychelles Pour le gouvernement de la rÃ ©publique des Seychelles Per il governo della Repubblica delle Seicelle Voor de Regering van de Republiek der Seychellen ANNEX Conditions for the pursuit of fishing activities by Community vessels in the Seychelles fishing zone 1. The competent authorities shall forward, at regular intervals, the list of the vessels which will fish under the Agreement. 2. The fees provided for in Article 4 of the Agreement and payable by the owners of vessels referred to in 1 above are hereby set at 20 ECU per tonne caught in the Seychelles fishing zone. 3. Once the Agreement enters into force, the sum of 120 000 ECU shall be paid by the shipowners to the Seychelles' Treasury as an advance on the fees. 4. A provisional statement of the fees due in respect of each fishing year shall be drawn up at the end of each calendar year, on the basis of the catch statements drawn up by the shipowners and forwarded simultaneously to the Seychelles' authorities and to the competent authorities of the Commission of the European Communities. The corresponding amount shall be paid to the Seychelles' Treasury by 31 December of the current year at the latest. The final statement of the fees due in respect of a fishing year shall be drawn up by the competent authorities of the Commission of the European Communities, taking into account available scientific opinion, particularly of FAO and ORSTOM experts established in Seychelles, and any statistical data which can be gathered by an international fishing organization in the Indian Ocean. The shipowners shall be notified of the statement and shall have 30 days in which to meet their financial obligations. 5. All payments of the fees provided for in this Annex shall be made via the relevant Community authorities. 6. Upon expiry of the Agreement, the sum paid as an advance shall be deducted from the final payment; however, if the amount of the sums due for actual fishing operations in the course of the first year does not equal the advance, the corresponding outstanding sum shall not be recoverable. 7. Before application of the Agreement, the Seychelles' authorities shall give notice of the arrangements for the payment of fees, and in particular the accounts and the currencies to be used. 8. While they are engaged in fishing activities in the Seychelles fishing zone, vessels shall communicate to the Victoria radio station every three days their position and catches and, at the end of each trip, the result of their catches. Vessels shall take observers on board, at the request of the authorities of Seychelles. An observer must not be present for longer than the time required to make spot checks on the catches. Moreover, vessels may take on board, at the request of the Seychelles' authorities, Seychellois fishermen to carry out the role of observer over and above their seamen's duties; such member of the crew carrying out the duties of observer shall have access to the places and documents necessary for these purposes. 9. The Seychelles' authorities and the beneficiaries of the Agreement will lay down the conditions for using port equipment. 10. To avoid any adverse effect on small-scale fisheries in Seychelles, fishing by seiners shall not be authorized in the continental shelf area as defined by the 200-metre isobath or within the three-mile limit around the rafts placed by Seychelles. PROTOCOL between the European Economic Community and the Government of the Republic of Seychelles Article 1 Pursuant to Article 2 of the Agreement and for the period of application of this Protocol, which is limited to three years, authorizations to fish in the Seychelles fishing zone shall be granted to 27 ocean-going freezer tuna boats, although the number of such vessels fishing simultaneously may not exceed 18. In addition, and at the request of the Community, certain further authorizations may be granted for other categories of fishing vessel on terms to be established within the Joint Committee, up to an annual average of the equivalent of 1 000 gross register tons. Article 2 1. The Community shall contribute towards the financing of a scientific programme in Seychelles to gain greater knowledge of fish stocks concerning the region of the Indian Ocean surrounding the Seychelles islands, particularly in respect of highly migratory species. At the request of the Government of Seychelles, this contribution can go towards the cost of international meetings to improve both the aforesaid knowledge and the management of fishery resources. 2. For the first period of application of the Agreement, this contribution may not exceed 250 000 ECU. Article 3 Pending the availability of more extensive knowledge in respect of the fishery resources of the Seychelles fishing zone, the financial contribution referred to in Article 6 of the Agreement shall be subject to the following rules: The amount of the contribution referred to in Article 6 of the Agreement shall be fixed at a first rate of at least 900 000 ECU for the duration of the Protocol, payable in three equal annual instalments. This amount shall cover the fishing activities referred to in Article 1 up to, in the case of tuna fishing, a catch weight in the Seychelles fishing zone of 6 000 tonnes of tuna fish per year; if the amount of tuna caught by Community vessels in the Seychelles fishing zone exceeds this quantity, the abovementioned amount shall be increased accordingly; however, irrespective of the amount actually caught, the ceiling for financial compensation shall be fixed at 3 000 000 ECU for the duration of the Protocol, payable in three equal annual instalments.